DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 30 June 2022.  As directed by the amendment: claims 1, 2 & 4-10 have been amended, claim 3 has been cancelled, and no claims have been added.  Thus, claims 1, 2 & 4-10 are presently pending in this application.
Applicant’s amendments have overcome several of the objections and 35 U.S.C. 112(b) rejections set forth in the previous action, however, at least one objection and at least one 35 U.S.C. 112(b) rejection remain or have otherwise been necessitated by the amendments. 
Specification
Applicant’s amendment to the specification replaced many instances of the term “pulsation” with “flow ripples”. It is unclear why these amendments were made. The examiner notes that “pulsation” is a commonly understood term in the art. 
The specification contains many minor grammatical informalities and, as such, has not been checked to the extent necessary to determine the presence of all possible minor errors. While an example of such informality is provided below, applicant’s cooperation is requested in correcting any additional errors of which applicant may become aware in the specification
The disclosure is objected to because of the following informalities:
Para. 3, lines 1-2: “The present flow ripples absorbing element, such as accumulator, could not make any sense in the system with a wide change ranges of pressure and temperature…” appears it should read “Existing flow ripple absorbing elements, such as accumulators, do not make sense in systems with wide operating ranges of pressures and temperatures”, or similar. 
Appropriate correction is required.
Claim Objections
Claims 7 & 10 are objected to because of the following informalities:
Claim 7, line 2: “an end of the housing that is not connected to the connecting pipe” should read “the end of the housing that is not connected to the connecting pipe” since claim 6 establishes “both ends of the housing”, and recites that the opening of one end is connected to the connecting pipe. Thus, the end which is not connected to the connecting pipe is understood. 
Claim 10: “the shape of the bladder is cylinder” should read “the shape of the bladder is cylindrical” or equivalent. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 & 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein, an effective operating temperature range of the gas-liquid coupling type fluid pulsation attenuator is matched with a set of the lining with different volumes” which renders the claim indefinite for several reasons. 
First, while an “effective” operating temperature ranges is defined in the specification (e.g., equations 5 & 8), this appears to be characteristics of the attenuator itself based on the operating condition, so it is unclear what precisely is intended to be “matched” with the set of the lining. 
Additionally, the phrasing of the limitation “a set of the linings with different volumes is ambiguous and can be interpreted in different ways. In one manner, this may be seen as defining an adjustable lining having different volumes, wherein the lining may be set to a particular volume. Alternatively, this may be seen as defining a set of different linings having different volumes, and a lining of the set of linings is selected based on the desired volume, etc.
As best understood in view of applicant’s remarks, the claim was likely intended to mean that a set of linings is available, and the lining is selected from the available set to match the desired effective operating range, etc. 
Even so, this present more issues. It is unclear if this is supposed to be interpreted as: 
intended use of the claimed device (e.g., wherein the device is intended to be used with a set of replaceable linings for matching the expected operating range); 
product-by-process (e.g., wherein the device is constructed by selecting a lining from a set of linings); 
a method step of using the device (i.e. including a step of selecting a lining of the set of linings, etc.); or, 
if this is intended to cause the claim to be directed to a kit including the pulsation attenuator and a set of linings, etc.
In view of the above, the scope of the claim takes on an unreasonable degree of uncertainty. 
To promote compact prosecution, it is noted that, as set forth in MPEP § 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 4 recites “wherein an effective operating pressure range of the gas-liquid coupling type fluid pulsation attenuator is matched with a set of the lining with different volumes”, which renders the claim indefinite for several reasons. 
First, it is noted that this limitation raises the same issues as described with respect to the similar limitation in claim 1 (i.e., what precisely is being “matched”; whether this is a single adjustable lining or a set of linings; whether this is an intended use, product-by-process, method step, or a kit claim, etc.). 
Additionally, it is unclear if claim 4 is referring to the selection of a different “set of the lining with different volumes” which is meant to be in addition to, or instead of, the set of the lining as recited in claim 1, or if this was merely intended to further explain that the matching of the lining is selected for both temperature and pressure range. 
It is noted that the specification does not appear to provide support for having two linings simultaneously and, if the claim intends to replace the lining of claim 1 with a different lining, then claim 4 may raise issues under 35 U.S.C 112(d) for failing to include all of the limitations of the base claim upon which it depends. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency on at least one rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8 & 10 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greer (US 3,433,268).
Regarding claim 1, Greer discloses (figs. 1-4) a gas-liquid coupling type fluid pulsation attenuator (as shown in fig. 1), comprising: 
a housing (11), which is hollow and with an opening at one end (i.e., opening 12 at the top end; opening 13 at the bottom end); 
a bladder (14), which is located at the hollow part of the housing, and a first chamber is formed between the bladder and an inner wall of the housing (see fig. 1); and 
a lining (incl. 35 & 51), which is located inside the bladder (as shown in figs. 1 & 2).

Regarding the limitation wherein “an effective operating temperature range of the gas-liquid coupling type fluid pulsation attenuator is matched with a set of the lining with different volumes”, as best understood, this refers either to a method of manufacturing the device (i.e. selecting a particular lining from a set of linings during manufacturing) or to a method of operating the device (e.g., using a selected lining to correspond to a desired effective operating range), rather than further defining any particular structural features of the device. 
As set forth in MPEP § 2114(II), a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. In the instant case, the device of Greer is seen as teaching all of the structural limitation of the claim, so the recited limitation wherein “an effective operating temperature range of the gas-liquid coupling type fluid pulsation attenuator is matched with a set of the lining with different volumes” not seen as further distinguishing over Greer. 
As set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the claimed end product appears to be the same and would operate in the same manner whether the lining was selected from a set of linings or not (i.e., since the unselected linings are not used in the final product).  
Additionally, it is noted that the device of Greer would have an effective operating temperature range (i.e. a range of temperature in which the device could effectively operate, etc.) which would depend, at least in part, on the volume of the lining, as the lining volume correlates to the minimum bladder volume, etc. Thus, the lining may be considered “matched” to the effective operating temperature range.

Regarding claim 2, the device of Greer reads on the additional limitation wherein the lining (incl. 35 & 51) is provided with a through vent hole (58)(see figs. 1 & 2; col. 3, lines 43-46).

Regarding claim 4, as discussed with respect to a similar recitation in claim 1 (and as best understood), the limitation wherein “an effective operating pressure range of the gas-liquid coupling type fluid pulsation attenuator is matched with a set of the lining with different volumes” appears to refer either to a method of manufacturing the device (i.e. selecting a particular lining from a set of linings during manufacturing) or to a method of operating the device (e.g., using a selected lining to correspond to a desired effective operating range), rather than further defining any particular structural features of the device. 
As set forth in MPEP § 2114(II), a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. In the instant case, the device of Greer is seen as teaching all of the structural limitation of the claim, so the recited limitation wherein “an effective operating pressure range of the gas-liquid coupling type fluid pulsation attenuator is matched with a set of the lining with different volumes” not seen as further distinguishing over Greer. 
As set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the claimed end product appears to be the same and would operate in the same manner whether the lining was selected from a set of linings or not (i.e., since the unselected linings are not used in the final product).  
Additionally, it is noted that the device of Greer would have an effective operating pressure range (i.e. a range of pressures in which the device could effectively operate, etc.) which would depend, at least in part, on the volume of the lining, as the lining volume correlates to the minimum bladder volume, etc. Thus, the lining may be considered “matched” to the effective operating pressure range.

Regarding claim 5, the device of Greer reads on the additional limitations wherein the attenuator further comprises: 
a connecting pipe (18), and one end of the connecting pipe is connected to an interior of the bladder (i.e., at 23; the lower end as shown in fig. 2), and the other end of the connecting pipe (i.e., the upper end in figs. 1 & 2) is connected to a plug (incl. 39 & 43) through a threaded connection (see fig. 2: upper end connects to plug 39 via a threaded connection).

Regarding claim 6, the device of Greer reads on the additional limitations wherein both ends of the housing have openings (i.e., the housing of Greer has an upper opening 12 and a lower opening 13, as previously described), and an opening of one end of the housing (i.e., opening 12) is connected in a sealed manner (e.g., via seal formed between shoulder 21 of the connecting pipe and the inner wall surrounding port 12, and compression of the surrounding bladder material; see col. 2, line 71 – col. 3, line 5) to the end of the connecting pipe that is connected to the plug (i.e., the upper end may be considered to extend from the upper tip of the connecting pipe to the central flange 19, as compared to the lower end which may extend from the flange 19 down to the lower tip at 23; therefore the opening 12 may be seen as connected to the upper end of the connecting pipe, above the flange 19, as shown in fig. 2, which is the end that is connected to the plug).

Regarding claim 7, the device of Greer reads on the additional limitations wherein an end of the housing that is not connected to the connecting pipe (i.e., the lower end of the housing) has a connecting part (61) which extends outwards (see figs. 1 & 3); and the connecting part is provided with an external thread (71), and an end of the connecting part is provided with a connecting through hole (i.e., bore 70) leading to the opening (13) of the end of the housing that is not connected to the connecting pipe (as shown; see fig. 3).

Regarding claim 8, Greer further discloses that the bladder is made of elastic rubber (col. 2, lines 42-44: the bladder 14 “preferably is of rubber…capable of expansion and flexure”).

Regarding claim 10, the device of Greer reads on the additional limitation wherein the shape of the bladder (14) is a cylinder (see fig. 1). It is further noted that Greer describes the housing as “cylindro-spherical” (col. 2, line 39) and the bladder as shown generally conforms to the cylindrical sidewall of the housing when expanded. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Greer as applied to claim 8 above, and further in view of Love (US 3,067,776).
Regarding claim 9, the examiner notes that, while Greer does not explicitly disclose that the elastic rubber used is “oil resistant”, as the device is intended to operate with oil as a working fluid, it would be understood that the elastic rubber used would have some degree of oil resistance. However, to promote compact prosecution, the following additional teaching is provided. 
Love teaches (e.g., fig. 1) a gas-liquid coupling device comprising a bladder (12), and suggests that “as in prior accumulators of the present type, the bladder is relatively thin walled and composed of resiliently flexible material such as oil resistant rubber” (col. 1, lines 67-69). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the bladder of the device disclosed by Greer from oil resistant rubber, as suggested by Love, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that “Greer fails to disclose the relation between the operating temperature of the pressure vessel and the volumes of the elongated hollow guide tube 35 and guide tube 51…”, this argument is not found to be persuasive as the “effective operating temperature” of the device, as understood, is a characteristic of the device itself and the claim does not appear to require any specific relationship between the operating temperature range and the volume of the lining, other than that they be “matched”. 
The device of Greer would have an effective operating temperature range (i.e. a range of temperature in which the device could effectively operate, etc.) which would depend, at least in part, on the volume of the lining, as the lining volume correlates to the minimum bladder volume, etc. Thus, the lining may be considered “matched” to the effective operating temperature range.
Regarding applicant’s argument that “the volumes of the elongated hollow guide tube 35 and guide tube 51 of Greer…are solid volumes and can not change. Therefore, one skilled in the art can not get any motivation or inspiration from Greer to implement ‘an effective operating temperature range of the gas-liquid coupling type fluid pulsation attenuator is matched with a set of the lining with different volumes’ in the amended claim 1”, this argument is not found to be persuasive for several reasons. 
First, as set forth in this action, it is unclear what the intended scope of this amended limitation is. If this is a product-by-process limitation or a method of using the device then, in the instant case, the limitation is not seen as distinguishing over the device disclosed by Greer (and thus does not require any motivation to modify, etc.). 
In other words, as claim 1 is directed to the attenuator device itself, a recitation directed to a product-by-process limitation is only considered for purposes of patentability where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product (MPEP § 2113). Based upon the current record, selecting a particular lining from a set of linings would not be expected to impart distinctive structural characteristic to the final product since the unused linings do not form any part of the final product (i.e. the product is the same whether the lining provided to the final product was the only one available or whether it was part of a set, etc.). 
In the event that this was instead intended to be a method limitation, in addition to the indefiniteness issues raised by claiming a device and a method step for using the device in the same claim, it is noted that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114). An attenuator with a selected lining would have a particular operating range. Whether than lining was subsequently changed to match the operating range with a desired operating range would fall within the scope of a manner of operating the device, rather than within the scope of a claim to the device itself. 
Finally, while it does not appear to be required to read on the claims as currently presented, it is noted that Greer does not explicitly disclose that the lining elements “are solid volumes and can not change”. Rather, the hollow guide tube 35 and guide tube 51 appear to be generally hollow tubular elements which a person of ordinary skill in the art would likely find relatively trivial to modify (e.g., by adjusting the length, etc.).  
To promote compact prosecution, it is noted that mere changes in size or differences in form or proportion have been generally held insufficient to patentably distinguish over prior art.
See MPEP 2144.04(IV)A)[ “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” citing Gardner v. TEC Syst., Inc.] and MPEP § 2144.05(II)(A) [Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")]. 
In view of the above, the grounds of rejection previously set forth have been maintained, except where amended as necessitated by applicant’s amendments. 
Conclusion
Applicant's amendment necessitated any new or amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753     

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753